 GOOD FOODS MFGGood Foods Manufacturing&Processing Corpora-tion,Chicago Lamb Packers,Inc -DivisionandLocal Union No 87,Amalgamated Meat Cuttersand Butcher Workmen of North America,AFL-CI-0 Case 13-CA-9994November 30, 1972SUPPLEMENTAL DECISION ANDAMENDED ORDEROn February 16, 1972, the National Labor Rela-tions Board issued its Decision and Order in theabove-entitled proceeding,' requiringRespondent,inter alga,to honor, adopt, and enforce its predeces-sor's collective-bargaming agreement with the Un-ionSubsequently, on May 15, 1972, the Supreme Courtissued its decision inN L R B v Burns InternationalSecurity Services, Inc 2As a result of the Court's decision inBurns,theBoard, on July 31, 1972, issued and duly served onthe parties a Notice To Show Cause as to extent itsDecision and Order herein should be modified inlight of the Court's decision The General Counseland the Charging Party filed responses,3 which theBoard has duly considered 4The Supreme Court held inBurnsthat a successoremployer is not required, as a matter of law, toassume the contractual obligations of its predecessorWe find that the Court's decision requires thedeletion of those parts of our original Orders whichwould require Respondent to honor and adopt itspredecessor's contract, and to make its employeeswhole for withholding benefits provided for in thecontractWe shall amend the Order accordingly 6However, it is clear that Respondent planned to,and did, retain all of its predecessor's employees inthe unit, and that those employees were representedby the Union and constituted a majority of the unitboth before and after the transfer of ownershipAccordingly, we reaffirm the balance of our originalOrder,which includes requiring Respondent tobargain with the Union and to make whole allemployees for any benefits, including health, welfare,and pension payments earned by the employees anddue to the Union, withheld by virtue of anyunilateral changes Respondent may have institutedin the terms and conditions of employment, includ-ing those unilateral changes it made immediatelyupon its takeover of the enterprise 7AMENDED ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborAND PROCESSING623Relations Board amends its Order of February 16,1972, as follows1Delete paragraphs 1(d) and 2(d) of the Board'sOrder and reletter the succeeding paragraphs accord-ingly2Delete from paragraph 2(e) of the Board'sOrder the words "for a succeeding agreement "3Substitute the attached Appendix for thatattached to our Decision and Order of February 16,19721195 NLRB No 832 406 U S 272 (1972)3Respondentdid not respond to the Notice To Show Cause4The Charging Party s requestfor oral argument is denied inasmuch asthe responses adequatelypresent the positions of the parties5Contrary to the contentions of the Charging Party and the GeneralCounselwe find the evidenceisnot sufficient to warrant a finding thatRespondent as a matter of fact assumed the rights and obligations of itspredecessors collective bargaining agreement6 The underscoredwords including fn 4 in the following sentence inpart I of ouroriginal Decision are also deletedWe shall orderRespondenttohonor adopt and enforcethe collectivebargaining agreementfor the durationof itsterm,4to bargaincollectivelywith the Union upon requestfor a succeedingagreementand if anunderstanding is reachedto embodysuch understanding in a signedagreementFurther the underscored words in thefollowing sentencein part 2 of ouroriginal Decision herein aredeletedAccordingly we shall order it to makeall employeeswholebothforallbenefitswhich they may have lost by virtueof these unilateralchangesand also forall contractualbenefits unlawfully withheld fromthembyvirtueof its failure to abide by the provisions of the collectivebargaining agreement7N L R B v BurnsInternationalSecurity Services Inc406 U S 272 294et seqHoward Johnson Company198 NLRB No 98APPENDIXNOTICE TO ALL EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT coercively interrogate employeesabout their union membership, activities, orsympathiesWE WILL NOT threaten employees with closureof our plant to discourage employee membershipin, or support of, Local Union No 87, Amalga-mated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, or any other labororganizationWE WILL NOT discharge or otherwise discrimi-nate against employees because they join, assist,or give support to Local Union No 87, Amalga-mated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, or any other labororganizationWE WILL bargain, upon request, with LocalUnion No 87, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO,and, if an understanding is reached, embody suchunderstanding in a signed agreement200 NLRB No 86 624DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT make unilateral changes withrespect to wages, hours, and terms and conditionsof employment of the employees in the bargain-ing unit without consultation with Local UnionNo 87, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, or anyother labor organization which may representthem in the futureWE WILL make the employees whole for anybenefits which may have been lost by virtue ofany unilateral changes we may have instituted inthe terms and conditions of employment withoutconsultation with Local Union No 87, Amalga-mated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIOWE WILL pay to the Union any amounts duefor health, welfare, and pension payments earnedby these employees during the period of theiremployment with the RespondentWE WILL offer to Nathan Brown, AnthonyDiVizio,Hugh Franklin, Wardell Ollie, QuincyTotten, and Alonzo Woodson immediate and fullreinstatement to their former positions or, if thosepositions no longer exist, to substantially equiva-lent positions, without prejudice to their seniorityor other rights and privileges, and make themwhole for any loss of pay they may have sufferedby reason of our discrimination against themWE WILL NOT interfere with, restrain, or coerceemployees in the exercise of their rights to self-organization,to form, join, or assist labororganizations, to bargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any and allsuch activitiesGOOD FOODSMANUFACTURING &PROCESSINGCORPORATION, CHICAGOLAMB PACKERSINC -DIVISION(Employer)DatedBy(Representative)(Title)We will notify immediately AlonzoWoodson, ifpresently serving in the Armed Forces of the UnitedStates,of the right to full reinstatement, uponapplication after discharge from the Armed Forces,in accordance with the Selective Service Act and theUniversal Military Training and Service ActThis an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other materialAny questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 881, Everett Dirksen Building,219 South Dearborn Street, Chicago, Illinois 60604,Telephone 312-353-7572